Order entered September 17, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00401-CV

                  JOANN BROOKS AND MARY ROZANSKI, Appellants

                                                V.

                          PAUL HEDLEY BATCHELOR, Appellee

                           On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. PR10-1373-2

                                            ORDER
       Before the Court is appellants’ September 4, 2013 “motion to respond to attorney Bruce

Long’s and appellee Paul Batchelor’s ongoing non-factual bluster/outright lies.” The Court

DENIES the motion. Pursuant to the Court’s September 5, 2013 order and subject to the

submission panel’s direction, no further briefing may be filed.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE